DISSENTING OPINION.
The controlling opinion does not assert that the execution was not "in consequence of a violation of law." *Page 777 
It requires no legal learning to answer that question. If the average citizen knowing the facts were asked why was the insured executed, he would reply at once that it was because he had violated the law in the commission of a capital offense — had committed murder. The question in the case, then, is whether liability for death, which results as a consequence of violation of the law, was ever assumed by the policy.
In Sanders v. Jefferson Standard Life Ins. Co., 5 Cir.,10 F.2d 143, the language of the policy was to except from the policy any liability for death occurring in a certain way. In Head v. New York Life Ins. Co., 10 Cir., 43 F.2d 517, which relied, among others, on the Sanders case, the language was that the insurance shall not be payable if the death occurred in a certain way. In our own case, Lavender v. Volunteer State Life Ins. Co., 171 Miss. 169, 157 So. 101, which expressly approved the holding in the Sanders case, the language was that it would not cover a death occurring in a certain way, and these cases held that inasmuch as the loss in such case was not assumed by the policy, the incontestable clause did not apply — the Lavender case summarizing the matter on page 182 of 171 Miss., on page 104 of 157 So., in this statement: "It cannot properly be said that a party to an instrument contests it by raising the question whether under its terms a liability asserted by another party has or has not accrued." See to the same effect Williston on Contracts, Sec. 811.
In the case at bar the language is that the policy shall be void and of no effect as to a death occurring in a certain way. To say that the policy shall be of no effect as to a death occurring in a certain way is precisely the same as to say that it does not cover a death occurring in that way, and is precisely the same as to say that it excepts a death occurring in that way; and is precisely the same as to say that the insurance shall not be payable if the death occurs in a certain way, and would be so understood by the average person; and policies of insurance *Page 778 
mean what would be so understood, — highly technical or ingeniously refined constructions should not be placed upon them, as has been done here. See the numerous cases from every state cited in 44 C.J.S., Insurance, section 294, pp. 1155 to 1159. We ought to follow the Lavender case instead of frittering it away by subleties too refined for any use in the practical affairs of life, making distinctions without difference, which, if allowed, no case in our books would ever be worth anything.
McGehee, J., and Sydney Smith, C.J., concur in this dissent.